United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4165
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Tracy Lee Shenett,                       * District of Minnesota.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: September 4, 2007
                                 Filed: September 11, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Tracy Lee Shenett appeals the 151-month prison sentence that the district court1
imposed following his guilty plea to bank robbery, in violation of 18 U.S.C.
§ 2113(a). Shenett was sentenced as a career offender under U.S.S.G. § 4B1.1 on the
basis of his prior Minnesota convictions for second-degree burglary of a liquor store
and third-degree burglary of a restaurant. He argues he should not have been
classified as a career offender because neither of these offenses were crimes of



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
violence, as defined in U.S.S.G. § 4B1.2(a), as neither involved entry of a dwelling
or posed a serious risk of potential injury to another person.

       As Shenett acknowledges, this court has held that commercial burglaries
constitute crimes of violence under section 4B1.2 because of the serious potential risk
of injury to others inherent in the offense. See United States v. Hascall, 76 F.3d 902,
904-06 (8th Cir. 1996); see also United States v. Bell, 445 F.3d 1086, 1087-88 (8th
Cir. 2006); United States v. Blahowski, 324 F.3d 592, 595 (8th Cir. 2003). We are
bound to follow this precedent and to affirm. See United States v. Wright, 22 F.3d
787, 788 (8th Cir. 1994) (panel of this court is bound by prior Eighth Circuit decision
unless prior decision is overruled by this court sitting en banc).

      Accordingly, we affirm.
                     ______________________________




                                          -2-